DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s submission of a response on 6/23/22 has been received and considered.  In the response, Applicant amended claims 1, 9 and 17.  Therefore, claims 1-20 are pending.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 5-10 and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over non patent literature Tom Clancy’s The Division (video game released by Ubisoft at least by 2016, “The Division”, hereafter) as evidenced by:
(a) Wikipedia Tom Clancy’s The Division (Wikipedia article regarding the Ubisoft video game; “Wikipedia” hereafter)
[URL: https://en.wikipedia.org/w/index.php?title=Tom_Clancy%27s_The_Division&oldid=849088761],

(b) The Division How to Throw Grenades (video showing aiming with predicted trajectory and throwing of grenades, “Video” hereafter)
[URL: https://www.youtube.com/watch?v=jxuebwq1pFw], 

(c) The Division Guide: How To Throw A Grenade (web page describing grenade throwing in The Division, “Guide” hereafter)
[URL: https://web.archive.org/web/20160430235131/http://attackofthefanboy.com/guides/division-guide-throw-grenade]

in view of Onishi et al. (pub. no. 20170216729) and Reilly et al. (pub. no. 20170151484).
Note, as a curtesy, examiner has provided qr codes for the urls. This has been done because optical character recognition usually transposes letters to numerals and vice versa and since youtube urls have both letters and numerals this results in a non-functioning url. Similarly, many URLs contain special characters and spacing that is hard to capture from a paper document. Using a smartphone on the qr codes should provide an accurate url. The qr codes were generated by pasting the urls into a form found at https://www.qr-code-generator.com.

“Wikipedia”

    PNG
    media_image1.png
    300
    300
    media_image1.png
    Greyscale

“Video”

    PNG
    media_image2.png
    300
    300
    media_image2.png
    Greyscale


“Guide”

    PNG
    media_image3.png
    300
    300
    media_image3.png
    Greyscale

Regarding claim 1, The Division discloses  a method for controlling a virtual object to interact with a projectile, applied to a terminal, the method comprising:  controlling the virtual object to pick up the projectile in a virtual scene (“There are many times in The Division where you are facing a horde of enemies that are hard to even shoot without getting hit hard due to the number of them. This is where grenades come in very handy, but you have to know just how to use them.

By holding down left on the d-pad, a selection wheel will pop up that lets you switch between grenade types. You can choose the one you want with the right analog stick and you would assume that would then let you use it right then and there. However, that is not quite how it works”, Guide: p. 1);  

determining a shooting direction of a camera of the virtual scene as a throwing direction of the projectile;  determining a motion trajectory of the projectile, so that the motion trajectory is a curve conforming to the motion law; and  displaying, in the virtual scene, the motion trajectory (“Instead, after choosing the type of grenade you want to use, you need to just hit left on the d-pad one time, rather than holding it as before. By just pressing left on the d-pad, an orange trajectory line will show up that you can then aim with to throw the grenade”, Guide: p. 1; see Video 0:19-0:20 and 0:28-0:31 for display of predicted trajectory as player manipulates the right analog stick to direct the viewpoint).
Regarding claim 1, it is noted that The Division does not explicitly disclose determining a motion trajectory based on an initial throwing speed, direction and gravity although it is implied in the parabolic arc shown in the video.  Onishi however, teaches determining a motion trajectory based on an initial position, throwing speed, direction and gravity (“Moreover, in the game screen 100, a state where the player character 102 enters in a posture (address) to hit an object of a golf ball (hereinafter, simply called “ball”) 106 is indicated. Furthermore, there is displayed with a predicted movement trajectory 110 in a case where the ball 106 is hit with a target shot power value (here, 100%) by using an object of a golf club (hereinafter, simply called “club”) 104 that is currently selected. In this golf game, the ball 106 being hit jumps out at an initial velocity according to a shot power value in a direction (elevation angle) according to a loft angle that is determined for a kind of the club 104 to be used, and is moved in the virtual space so as to draw a parabola.

The game screen 100 is changed in accordance with operations of the player using the pre-hitting operation screen 120 and a hitting operation screen 200 both described later, and mainly displays an animation that the player character 102 swings the club 104 and hits the ball 106 and the ball 106 is moved (flies, rolls, cups-in, etc.), and displays an image of the ball 106 and the golf course photographed by the virtual camera when the ball 106 is moved and thus the virtual camera is moved following the ball 106, and so on”, [0056] & [0057]; “Moreover, in the pre-hitting operation screen 120, a mark (target) 122 for setting (designating) a target landing point is displayed, and a part of a predicted movement trajectory 124 from a current position of the ball 106 in a case where the ball 106 is hit toward this mark 122 is displayed. In addition, this predicted movement trajectory 124 is the same as the predicted movement trajectory 110 of the game screen 100 displayed on the first LCD 12, but a viewing position (position of the virtual camera) and a viewing direction (direction of the virtual camera) differ. Moreover, a pointing image 126 for pointing a direction of a pin is displayed in an upper part of the pre-hitting operation screen 120”, [0059]; “However, the moved position of the mark 122 is determined by acquiring the position (terrain) of the course corresponding to the position where the mark 122 concerned is displayed (placed) from terrain data 304c (see FIG. 11). Moreover, in the golf game, the gravity acceleration (g) in the virtual space and the mass (m) of the ball 106 are set in advance by a designer or programmer. Furthermore, a hitting angle (elevation angle) of the ball 106 and initial velocity v0max of the ball 106 in a case where the shot power value of the ball 106 is 100% (full shot) are set or each club 104 in advance according to a kind of the club.

Specifically, the initial velocity v0 required for making the ball 106 arrive the target landing point is calculated by using an equation (1) about a trajectory of an oblique projection motion, and then, the target shot power value is calculated (determined) by calculating a percentage (%) of the calculated initial velocity v0 to the initial velocity v0max of a case of the full shot”, [0067] &[0068]; “If a target shot power value is calculated or determined and the initial velocity v0 of the ball 106 is calculated or determined according to this, a predicted movement trajectory 110 (124) can be calculated using the equation (1) for calculating the path. However, a predicted movement trajectory 110 (124) can also be calculated by evaluating a position at each predetermined time using the equation (2) for calculating the position”, [0078]; “ In parallel to such displaying processing, a movement trajectory of the ball 106 based on a result of the hitting operation by the player is calculated. At this time, a hitting angle (elevation angle θ) of the ball 106 determined by the loft angle or the like that is set for a type of the used club 104 and the initial velocity v0 of the ball 106 that is determined based on the shot power value determined or/and corrected by the slide operation are used. In addition, at this time, a lie of the ball 106, a spin of the ball 106 and a wind or/and a rain of the course (hole) may be taken into account. Then, the ball 106 is moved in the virtual space according to the calculated movement trajectory. Although a detailed description is omitted, a run after landing or a movement by a backspin is also calculated”, [0100]; current position of the ball is interpreted to be the initial position; see also equations (1) & (2) which are forms of  the standard Newtonian motion of a projectile under gravity).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both The Division and Onishi are directed to 3d games that simulate the trajectory of a projectile.   To determine a motion trajectory based on an initial throwing speed, direction and gravity as taught by Onishi would be to combine prior art elements according to a known method to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify The Division to determine a motion trajectory based on an initial throwing speed, direction and gravity as taught by Onishi.  To do so would increase the verisimilitude of the simulation.
In addition, it is noted that The Division and Onishi do not explicitly disclose updating a z-axis coordinate of the three-dimensional coordinates with a preset value, and using the updated coordinates as an initial position of the projectile.  Reilly, however teaches updating a z-axis coordinate of the three-dimensional coordinates with a preset value, and using the updated coordinates as an initial position of the projectile (“In the embodiments disclosed below, aspects of the subject technology provide a first-person perspective of pitches that simulate the actual real-life delivery and trajectory of pitches from real-life pitchers. The user (sometimes referred to generally as the “batter”) may watch a digitized avatar of a real-life pitcher perform their own pitching sequence with a simulated baseball delivered from the pitcher's tracked release point that leaves the pitcher's hand with the spin pattern of a selected pitch type from the pitcher's known pitch types. Depending on the pitch, pitch data is used to simulate the flight path for a pitch type at the spin rate (and spin axis) associated with the pitcher's pitch and within the known range of speed, velocity and acceleration for a pitch type from the selected pitcher”, [0111]; “The graphics engine module 2170 may be dedicated hardware, software, or some combination thereof and is generally configured to generate the virtual reality graphics simulating a selected pitcher's delivery including delivery from a calculated release point, simulating the trajectory and spin of a thrown pitch, generating the virtual reality surrounding environment of both the digitized pitcher 2150 and the stadium, any pop-up elements, and any simulated hits of a pitch by the user. The processor 2160 may be similar to any of the processors described in FIGS. 1-33 above and/or may be a dedicated graphics processor. Some embodiments also include a memory bank 2180 for temporary storage and retrieval of data being processed and a database or memory storage 2190. Some embodiments may also include a camera or set of cameras 2140 connected to the processor 2160 and/or other elements shown. Any data related to a pitcher may be stored and accessed from the database 2190. The database 2190 may store data associated with a plurality of pitchers. Information retrieved from the database 2190 and used by the system 2100 includes for example initial position (ball release point), initial velocity, initial acceleration, spin rate and other data tracked from real-life pitchers' previous games”, [0113]).
Exemplary rationales that may support a conclusion of obviousness include combining prior art elements according to known methods to yield predictable results.  Here both the Division, Onishi and Reilly are directed to systems simulating the trajectory of a thrown projectile. To store a release point for a thrown projectile and to use that release point as the start point of a trajectory simulation as taught by Reilly in The Division / Onishi invention would be to combine a prior art element according to a known method to yield a predictable result. Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify the The Division / Onishi invention to use the throw release point as taught by Reilly.  To do would to maximize the verisimilitude of the simulation.
Regarding claim 2, the combination of The Division and Onishi discloses determining the motion trajectory of the projectile according to the initial position, the throwing direction, the initial throwing speed of the projectile, and the motion law of the object under the influence of gravity acceleration comprises:  determining the motion trajectory of the projectile using the following formula:  [big formula]  wherein (x,y,z) represents coordinates of any position in the motion trajectory, (x0,y0,z0) represents coordinates of the initial position, (xl,yl,zl) represents coordinates  of an end position of the motion trajectory, (a b,c) is a unit vector representing the throwing   direction, sqrt(a2 + b2 +c2), v0 represents the initial throwing speed, and g represents the  gravity acceleration (Onishi: [0067] & [0068] and equations (1) & (2); Onishi implements the well known Newtonian motion equations of a projectile under gravity as does the disclosed invention).
Regarding claim 5, The Division  discloses displaying, in the virtual scene, a pickup button of the projectile; and  controlling the virtual object to pick up the projectile and displaying a dynamic image of the virtual object picking up the projectile, in response to detecting a confirmation operation on the pickup button (“By holding down left on the d-pad, a selection wheel will pop up that lets you switch between grenade types. You can choose the one you want with the right analog stick and you would assume that would then let you use it right then and there. However, that is not quite how it works”, Guide: p. 1).  
Regarding claim 6, The Division discloses displaying, in the virtual scene, a throw button of the projectile; and  displaying, in the virtual scene, the motion trajectory, in response to detecting a press operation on the throw button (“Instead, after choosing the type of grenade you want to use, you need to just hit left on the d-pad one time, rather than holding it as before. By just pressing left on the d-pad, an orange trajectory line will show up that you can then aim with to throw the grenade”, Guide: p. 1; see Video 0:19-0:20 and 0:28-0:31 for display of predicted trajectory as player manipulates the right analog stick to direct the viewpoint).
Regarding claim 7, The Division discloses after displaying, in the virtual scene, the motion trajectory, in response to detecting the press operation on the throw button, the method further comprises:  in response to detecting a direction adjustment operation, adjusting the shooting direction of the camera according to the direction adjustment operation, and using an adjusted shooting direction of the camera as an adjusted throwing direction of the projectile;  redetermining the motion trajectory of the projectile according to the initial position, the adjusted throwing direction, the initial throwing speed, and the motion law; and  displaying, in the virtual scene, a redetermined motion trajectory (“Instead, after choosing the type of grenade you want to use, you need to just hit left on the d-pad one time, rather than holding it as before. By just pressing left on the d-pad, an orange trajectory line will show up that you can then aim with to throw the grenade”, Guide: p. 1; see Video 0:19-0:20 and 0:28-0:31 for display of predicted trajectory as player manipulates the right analog stick to direct the viewpoint).
Regarding claim 8, The Division discloses after displaying, in the virtual scene, the motion trajectory, in response to detecting the press operation on the throw button, the method further comprises:  controlling the virtual object to perform a throwing operation on the projectile and displaying a dynamic image of the projectile moving to an end position along the motion trajectory, in response to detecting a release operation on the throw button (see Video 0:19-0:20 and 0:28-0:31 for display of predicted trajectory as player manipulates the right analog stick to direct the viewpoint and then throws which follows the predicted trajectory).
Claims 9, 10 and 13-16 are directed to the apparatus comprising a memory for storing computer instructions and a processor in communication with the memory (“Tom Clancy's The Division is an action role-playing video game developed by Massive Entertainment and published by Ubisoft, with assistance from Red Storm Entertainment and Ubisoft Annecy, for Microsoft Windows, PlayStation 4 and Xbox One”, Wikipedia: p.1) that implements the methods of claims 1, 2 and 5-8 respectively and are rejected for the same reasons as claims 1, 2 and 5-8 respectively.
Claims 17 and 18 are directed to an article of manufacture containing code that implements the methods of claims 1 & 2 respectively and are rejected for the same reasons as claims 1 & 2 respectively.
Claim 3, 4, 11, 12, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over non patent literature Tom Clancy’s The Division (video game released by Ubisoft at least by 2016, “The Division”, hereafter) as evidenced by:

(a) Wikipedia Tom Clancy’s The Division (Wikipedia article regarding the Ubisoft video game; “Wikipedia” hereafter)
[URL: https://en.wikipedia.org/w/index.php?title=Tom_Clancy%27s_The_Division&oldid=849088761],

(b) The Division How to Throw Grenades (video showing aiming with predicted trajectory and throwing of grenades, “Video” hereafter)
[URL: https://www.youtube.com/watch?v=jxuebwq1pFw], 

(c) The Division Guide: How To Throw A Grenade (web page describing grenade throwing in The Division, “Guide” hereafter)
[URL: https://web.archive.org/web/20160430235131/http://attackofthefanboy.com/guides/division-guide-throw-grenade]

in view of Onishi et al. (pub. no. 20170216729) and Reilly et al. (pub. no. 20170151484) as applied to claims 1, 9 and 17 respectively above, and further in view of Nakanishi (pat. no. 6,336,864).
Regarding claim 3, it is noted that while Onishi discloses using collision detection as part of the trajectory simulation of the ball (“Then, it is determined, in a step S75, whether the predicted movement trajectory 110 collides with the background object other than the ground (including various hazards) between the current position of the ball 106 and the position of the mark 122”, [0131]), it does not disclose determining a second position as an end position of the motion trajectory when a first position of the projectile at a first preset moment is not within an obstacle area of the virtual scene, and the second position of the projectile at a second preset moment is within the obstacle area of the virtual scene, the second preset moment being a next moment of the first preset moment.  Nakanishi however, teaches determining a second position as an end position of the motion trajectory when a first position of the projectile at a first preset moment is not within an obstacle area of the virtual scene, and the second position of the projectile at a second preset moment is within the obstacle area of the virtual scene, the second preset moment being a next moment of the first preset moment (“The collision determination method of the present invention comprises the steps of: calculating, based on the relative distance traveled by the player's moving object and the obstacle in relation to the display interval of the game image, the relative coordinates of the player's moving object and the obstacle used for one or more collision determinations performed at an intermediate position(s) between a position corresponding to the previous display time of a game image and a position corresponding to the next display time of the image; and determining a collision of the player's moving object with the obstacle by using the relative coordinates. By providing these steps, even if the player's moving object collides with the obstacle at an intermediate position between the previous and the next display time of the player's moving object rather than at the previous display time or next display time of the player's moving object, while the player's moving object is moving fast, an accurate determination of the collision can be accomplished”, col. 3, lines 14-31).
Exemplary rationales that may support a conclusion of obviousness include applying a known technique to a known method ready for improvement to yield predictable results.  Here both Onishi and Nakanishi are directed to systems simulating the movement and collision of objects in a virtual environment.  To use the sub frame time simulation step as taught by Nakanishi in the Onishi invention would be to apply a known technique to a known method ready for improvement to yield predictable results.  Therefore, it would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to modify Onishi to use the Nakanishi collision detection.  To do so would reduce the number of missed collisions due to a high speed projectile moving from one side of an obstacle to another during two subsequent frames thereby improving the verisimilitude of the simulation.
Regarding claim 4, the Onishi discloses determining the position of the projectile at the each of the plurality of preset moments using the following formulas:  X= Xo + v0 at;  V=y0 + v0 bt;  z=z0 + v0 ct – 1/2gt2  wherein t represents the each of the plurality of preset moments, (x, y, z) represents coordinates of the position of the projectile at the each of the plurality of preset moments, (x0, y0, z0) represents coordinates of the initial position, (a, b, c) is a unit vector   representing the throwing direction, sqrt(a2 + b2 +c2), v0 represents the initial throwing speed, and g represents the gravity acceleration  (Onishi: [0067] & [0068] and equations (1) & (2); Onishi implements the well known Newtonian motion equations of a projectile under gravity as does the disclosed invention).
Claims 11 & 12 are directed to the apparatus comprising a memory for storing computer instructions and a processor in communication with the memory (Wikipedia: p.1) that implements the methods of claims 3 & 4 respectively and are rejected for the same reasons as claims 3 & 4 respectively.
Claims 19 & 20 are directed to an article of manufacture containing code that implements the methods of claims 3 & 4 respectively and are rejected for the same reasons as claims 1 & 2 respectively.
Response to Arguments
Applicant’s arguments filed on June 23, 2022 have been fully considered but they are not entirely persuasive.
The replacement drawing sheets containing Figures 4 and 7-10 are accepted and the objections to the drawings have been withdrawn.
The replacement title for the specification is accepted and the objections to informalities in the specification are withdrawn.
On pages 15 & 16, Applicant argues that the amended independent claims overcome the prior art of record because The Division and Onishi fail to disclose determining an initial position of the projectile including a preset z-offset and use that initial position in the trajectory simulation.  Examiner agrees in part.  Examiner disagrees that Onishi fails to disclose an initial position.  The current position of the ball is interpreted to be the initial position and Onishi uses this to calculate a predictive trajectory.  Onishi fails to disclose a z-offset to the position of a throwing character to determine an initial position for the purpose of simulating a trajectory.  However, it would have been obvious to do so given the teachings of Reilly as detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE STEFAN GALKA whose telephone number is (571)270-1386. The examiner can normally be reached M-F 6-9 & 12-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE S GALKA/Primary Examiner, Art Unit 3715